DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Alden, III et al. (US Patent 7448883 B2) teaches: “an electrical connector assembly 110, comprising: a carrier 134 having an upper surface 136 and a lower surface 138, the lower surface 138 configured to face a host circuit board 114, the upper surface 136 configured to face a component circuit board 134 of an electrical component 120, the carrier 134 including a plurality of contact openings (along 144, 146) therethrough; contacts coupled to the carrier 134 and passing through the corresponding contact openings (along 144, 146), each contact having a conductive polymer column (along 162) extending between a upper mating interface 162 and a lower mating interface 164, the conductive polymer column (along 162) being compressible between the upper mating interface 162 and the lower mating interface 164, the conductive polymer column (along 162) including an inner core (along 176) and an outer shell (along 144), the inner core (along 176) being manufactured from a first material (see column 4, lines 13-24), the outer shell (along 144) being manufactured from a second material (see column 4, lines 13-24), the second material (see column 4, 
However, Alden fails to provide, teach or suggest: the conductive polymer column including an inner core at an interior of the conductive polymer column and an outer shell at an exterior of the conductive polymer column, the outer shell surrounding and enclosing the inner core.
Claims 2-10 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 11, Alden, III et al. (US Patent 7448883 B2) teaches: “an electrical connector assembly 110, comprising: a carrier 134 having an upper surface 136 and a lower surface 138, the lower surface 138 configured to face a host circuit board 114, the upper surface 136 configured to face a component circuit board 134 of an electrical component 120, the carrier 134 including a plurality of contact openings (along 144, 146) therethrough; contacts coupled to the carrier 134 and passing through the corresponding contact openings (along 144, 146), each contact having a conductive polymer column (along 162) extending between a upper mating interface 162 and a lower mating interface 164, the conductive polymer column (along 162) being compressible between the upper mating interface 162 and the lower mating interface 164, the conductive polymer column (along 162) including an inner core (along 176) and an outer shell (along 144), wherein the inner core (along 176) is secured to the carrier 
However, Alden fails to provide, teach or suggest: the conductive polymer column including an inner core at an interior of the conductive polymer column and an outer shell at an exterior of the conductive polymer column, the outer shell surrounding and enclosing the inner core.
Claims 12-17 are dependent on claim 11 and are therefore allowable for the same reasons.  
As per claim 18, Alden, III et al. (US Patent 7448883 B2) teaches: “an electrical system 100, comprising: a host circuit board 114; an electrical component 120 having a component circuit board 134; and an electrical connector assembly 110 electrically connected between the host circuit board 114 and the component circuit board 134, the electrical connector assembly 110 comprising: a support frame 116 having a frame opening (along 116), the frame opening (along 116) receiving the component circuit board 134, the support frame 116 positioning the component circuit board 134 within the frame opening (along 116); a carrier 134 coupled to the support frame 116, the carrier 134 having an upper surface 136 and a lower surface 138, the lower surface 138 facing the host circuit board 114, the upper surface 136 facing the component circuit board 134, the carrier 134 including a plurality of contact openings (along 144, 146) therethrough; and contacts coupled to the carrier 134 and passing through the corresponding contact openings (along 144, 146), each contact having a conductive 
However, Alden fails to provide, teach or suggest: the conductive polymer column including an inner core at an interior of the conductive polymer column and an outer shell at an exterior of the conductive polymer column, the outer shell surrounding and enclosing the inner core the inner core being manufactured from a first material.
Claims 19-20 are dependent on claim 18 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831